             Case 4:19-cv-04980-PJH Document 171-1 Filed 07/23/20 Page 1 of 2




     ETHAN P. DAVIS
 1
     Acting Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4
     ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
 7   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9    P.O. Box 883
10    Washington, D.C. 20044
      Telephone: (202) 305-7664
11    Facsimile: (202) 616-8470
      Email: joshua.kolsky@usdoj.gov
12
13   Attorneys for Defendants

14                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    LA CLINICA DE LA RAZA, et al.,
                                                      Case No. 19-cv-4980 (PJH)
17                        Plaintiffs,
18
              v.                                      DECLARATION OF JOSHUA M.
19                                                    KOLSKY IN SUPPORT OF
      DONALD J. TRUMP, et al.,
20                                                    ADMINISTRATIVE MOTION FOR
                          Defendants.                 EXTENSION OF PAGE LIMITATION
21                                                    APPLICABLE TO REPLY IN SUPPORT
                                                      OF MOTION TO DISMISS
22
23
24
25
26
27
28


     La Clinica de La Raza, Case No. 19-cv-4980-PJH
     Declaration of Joshua M. Kolsky
             Case 4:19-cv-04980-PJH Document 171-1 Filed 07/23/20 Page 2 of 2




 1           1. I am a Trial Attorney in the Federal Programs Branch in the U.S. Department of
 2               Justice’s Civil Division. I have personal knowledge of the contents of this
 3               declaration, and I could and would testify competently to the following if called upon
 4               to do so.
 5           2. Plaintiffs argued in one paragraph that the Ninth Circuit’s opinion in City & Cty. of
 6
                 S.F. v. United States Citizenship & Immigration Servs., 944 F.3d 773, 800 (9th Cir.
 7
                 2019) “is not controlling.” See Pls’ Opp’n to Defs’ Mot. to Dismiss, ECF No. 167 at
 8
                 11. Defendants’ reply must devote multiple pages to that argument.
 9
             3. Plaintiffs argued in one short paragraph that the DHS public charge rule expands the
10
                 public charge test to a new group not contemplated by the Immigration and
11
                 Nationality Act. See id. at 16. That is an argument to which other plaintiffs in similar
12
                 cases have devoted more than a page. See, e.g., Washington v. DHS, No. 19-5210,
13
                 Pls’ Resp. to Defs’ Mot. to Dismiss Am. Compl., ECF No. 233, at 24-26 (E.D.
14
15               Wash.). To adequately respond, Defendants had to devote approximately two-thirds

16               of a page to that argument.

17           4. This case is complex, and Plaintiffs’ Amended Complaint contains eight claims and

18               230 paragraphs of allegations.

19           5. When Plaintiffs moved for a preliminary injunction motion, they sought additional
20               pages in part because of the “complex background of public charge.” Pls’
21               Administrative Mot. to Exceed Page Limits, ECF No. 29, at 2.
22           6. Defendants have attempted to be as concise as reasonably possible but Defendants
23               expect that they will require 19 pages in order to adequately address the legal issues
24               in dispute.
25
           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true.
26
     Signed: July 23, 2020                            _____Joshua M. Kolsky_________________
27
                                                            Joshua M. Kolsky
28


     La Clinica de La Raza, Case No. 19-cv-4980-PJH
     Declaration of Joshua M. Kolsky
